Detailed Office Action
	Applicant’s amendments and arguments dated 10/26/2022 have been entered and fully considered. Claims 2-3 are cancelled. Claim 1 is pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
Applicants amendments to the drawings and claim 1 have overcome the objection and the 35 USC 112(b) rejections previously set forth in the non-final office action of 8/3/2022. The objection and rejections are withdrawn.
Applicant’s arguments regarding the 35 USC 103 rejection of claim 1, previously set forth in the non-final office action of 8/3/2022, are not persuasive. The Applicant generally states that the cited prior arts do not remotely disclose certain limitations of claim 1 without presenting a detailed argument(s) as to why. Applicant argument includes rewriting portions of claim limitations and portions of the non-final office action and stating that claim limitations are not disclosed by the office action. The Examiner cannot provide a rebuttal since no reason is presented as to why the claim mapping is incorrect and why the cited prior arts’ teachings do not correspond to the claim limitations. The Examiner maintains the rejection and has re-iterated it below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over MAGARIO (US-2002/0031567), hereinafter MAGARIO, in view of YIM (US-2003/0111772), hereinafter YIM. Note that the italicized text below are the instant claims.
Regarding claim 1, MAGARIO discloses A remote diagnostic system of a mold handling device {[abstract], [0036] note the warning message when a trouble is diagnosed}
provided with a clamp device having an output member configured to move back and forth through a guide hole of a housing {[0015] note the clamp device 105, [0019], [FIG. 1] 94 is the output member of the clamp device 105; for closing, 94 moves to the right (or move forth) to close the movable platen 116b and for opening, 94 moves to the left (or move back) to open 116b, during these movements 94 travels in a guide hole that is not shown or numbered, note the whole structure to the left of 113 is the housing},
for mounting at least two kinds of state detection switches among a state detection switch for detecting an advance position in which the housing is close to a mold, a state detection switch for detecting a retreat position in which the housing is separated from the mold to a limit position, a state detection switch for detecting that the output member of the clamp device has locked the mold, a state detection switch for detecting whether the output member has released the mold, a state detection switch for detecting whether a hydraulic pressure for locking a clamp rod exceeds a threshold value for locking the clamp rod, and a state detection switch for detecting whether the hydraulic pressure for releasing the clamp rod exceeds a threshold value for releasing the clamp rod {note that a number of limitations above are optional, since only two are required, [0005] note the teaching on detection devices on the molding machine and peripheral equipment, [0015] note the clamping device that is a peripheral equipment, thus equipped with detection devices, [0019] note the teaching on the clamping keeping the mold close thus, detection of mold closing, and the clamping device opening the mold thus, detecting a retreating position, note that above, it was shown that clamping device is equipped with detection devices}.
MAGARIO discloses generic detection devices and is silent on these detection devices being state detection switches.  
In the same field of endeavor that is related to injection molding, YIM discloses that the mold in the injection molding can be equipped with a limit switch to sense or detect the position of a mold half {[0025]}. 
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have substituted the generic clamp detection devices of MAGARIO with the positions sensing switches of YIM. Note it has been held that a simple substitution of one known element for another is likely to be obvious when predictable results are achieved {see MPEP 2143 (I)(B)}.
MAGARIO teaches detection devices for its clamping unit and that the function of the clamping device is to close and open the mold as discussed above. Therefore, replacing this generic detection device with the position sensing switch of YIM will result in a predictable outcome since the detection works on the principal of the location and status of the mold.
Regarding the remainder limitations of claim 1, modified MAGARIO discloses wherein the remote diagnostic system, comprising: a control unit {[abstract]}, 
comprising: a main body side memory for storing an ON/OFF state of a state detection switch mounted on the clamp device together with a status of a main body of the mold handling device, a clamping status, and time information, wherein the status of the main body of the mold handling device includes information as to whether or not the main body of the mold handling device is in a mold replacement mode and the clamping status includes information as to whether the clamp device is in a clamped state or an unclamped state or other state wherein the other state is different from the clamped state and the unclamped state {[0019] note the clamping device closes the mold (interpreted as ON or engaged position) and opens the mold (interpreted as OFF or disengaged position or replacement, note removing the article), note that the main body of the mold handling device also includes the mold, note determining appropriate time for the clamping device to be ON before opening the mold, [0025] note the internal storage of the controller (main body memory) that has, in storage, the states or conditions of the mold that include ON/OFF state of the clamp, [0005] note detection devices are located on the peripheral equipment such as clamping device};
and a main body side communication unit capable of short range wireless communication or wired communication {[0022], [0026]}; 
and a terminal device {[abstract], [0030], [0040]}, 
comprising: a terminal side memory for storing messages for diagnosing failures for all the combinations in the ON/OFF state of the state detection switch mounted on the clamp device as to each of the status of the main body and the clamping status; a terminal side communication unit for reading histories of the ON/OFF states of the state detection switch as to the main body status and the clamping status from the main body side memory by the wireless communication or the wired communication {[0005] note the mobile phone has memory, [0030], [0036] note the failure messages to the mobile phone, note allocating different type of troubles that indicates a history of data, note communication between mobile phone and host computer, [0034] note the information stored or the historical data, [0033] note the menu shown when mobile phone access the host computer}; 
and a display unit for obtaining and displaying messages corresponding to the read histories from a portable side memory {[0033], [0035] note the display on the mobile phone, [0006] note the display of the portable data terminal}.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748